Exhibit 10.3

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of November 24, 2009 (the “Agreement”),
is among JohnsonDiversey Holdings, Inc., a Delaware corporation (the “Company”),
JohnsonDiversey, Inc., a Delaware corporation and wholly-owned Subsidiary of the
Company (together with the Company, the “Company Entities”) and Commercial
Markets Holdco, Inc., a Wisconsin corporation (“CMH”). Capitalized terms used
herein without definition have the meanings set forth in Section 1 of this
Agreement.

RECITALS

A. Concurrently with the execution and delivery of this Agreement, the Company
has filed a Second Amended and Restated Certificate of Incorporation (the
“Amended Charter”) with the Secretary of State of the State of Delaware.

B. The Company, CMH, CDR Jaguar Investor Company, LLC (“CD&R Investor”), and SNW
Co., Inc. (“SNW”) have entered into the Investment and Recapitalization
Agreement, dated as of October 7, 2009 (as such agreement may be amended from
time to time, the “Investment Agreement”), pursuant to which (i) CD&R Investor
and CDR F&F Jaguar Investor, LLC (“CD&R F&F Investor”, together with CD&R
Investor, the “CD&R Investor Parties”) purchased and acquired from the Company,
and the Company issued and sold to the CD&R Investor Parties, an aggregate of
47,700,000 shares of Class A Common Stock, representing 45.9% of all of the
issued and outstanding shares of the Company’s capital stock as of the date
hereof assuming exercise of the Unilever Warrant (such purchase and sale, the
“CD&R Investment”), (ii) as a result of the entry into force of the Amended
Charter, all the shares of the Company’s former Class A common stock owned by
CMH, without any action on the part of CMH, have been reclassified as shares of
Class A Common Stock, with the voting rights and such other rights, preferences,
privileges, limitations and restrictions as are set forth in the Amended
Charter, representing 49.1474% of all of the issued and outstanding shares of
the Company’s capital stock as of the date hereof assuming exercise of the
Unilever Warrant and (iii) SNW purchased and acquired from the Company, and the
Company issued and sold to SNW, 990,000 shares of Class A Common Stock,
representing 0.9526% of all of the issued and outstanding shares of the
Company’s capital stock as of the date hereof assuming exercise of the Unilever
Warrant (such issuances and reclassification of Class A Common Stock, the
“Initial Investment Agreement Offering”).

C. The Company, CMH, Unilever N.V., Marga B.V. and Conopco, Inc. have entered
into the Redemption Agreement, dated as of October 7, 2009 (as amended by
Amendment No. 1 thereto, dated as of November 20, 2009, and as such agreement
may be further amended from time to time, the “Redemption Agreement”), pursuant
to which the Company has caused all the shares of the



--------------------------------------------------------------------------------

Company’s former Class B common stock owned by Unilever to be redeemed in
exchange for cash and a warrant (the “Unilever Warrant”) to purchase Class A
Common Stock representing a 4.0% interest in the Company as of the date hereof
assuming the exercise of the Unilever Warrant (such purchase and sale, the
“Unilever Redemption”).

D. In connection with the transactions contemplated by the Investment Agreement
and the Redemption Agreement, the Company and/or one or more of its wholly owned
Subsidiaries have obtained the Debt Financing (as defined in the Investment
Agreement) and the Company issued and sold an aggregate of $250,000,000
principal amount of 10.50% Senior Notes due 2020 (collectively, the
“Financing”).

E. Concurrently with the execution and delivery of this Agreement, the Company,
CMH, CD&R Investor, CD&R F&F Investor and SNW have entered into a Stockholders
Agreement (as the same may be amended from time to time in accordance with its
terms, the “Stockholders Agreement”), dated as of the date hereof, setting forth
certain agreements with respect to, among other things, the management of the
Company and transfers of shares of the Company’s Common Stock under certain
circumstances.

F. The Company or one or more of its Subsidiaries from time to time in the
future may (i) offer and sell or cause to be offered and sold equity or debt
securities or instruments (such offerings, collectively, the “Subsequent
Offerings”), including without limitation (x) offerings of shares of capital
stock of the Company or any of its Subsidiaries, and/or options to purchase such
shares or other equity-linked instruments to employees, directors, managers,
dealers, franchisees and consultants of and to the Company or any of its
Subsidiaries (any such offering, a “Management Offering”), and (y) one or more
offerings of debt securities or instruments for the purpose of refinancing any
indebtedness of the Company or any of its Subsidiaries or for other corporate
purposes, and (ii) repurchase, redeem or otherwise acquire certain securities or
instruments of the Company or any of its Subsidiaries or engage in
recapitalization or structural reorganization transactions relating thereto (any
such repurchase, redemption, acquisition, recapitalization or reorganization, a
“Redemption”), in each case subject to the terms and conditions of the
Stockholders Agreement and the Amended Charter.

G. The parties hereto recognize the possibility that claims might be made
against and liabilities incurred by CMH or its related Persons or Affiliates
under applicable securities laws or otherwise in connection with the Offerings
or relating to other actions or omissions of or by members of the Company Group,
and the parties hereto accordingly wish to provide for CMH and certain of its
related Persons and Affiliates to be indemnified in respect of any such claims
and liabilities.

H. The parties hereto recognize that claims might be made against and
liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

1. Definitions.

(a) “Affiliate” means, with respect to any Person, (i) any other Person directly
or indirectly Controlling, Controlled by or under common Control with, such
Person (ii) any Person directly or indirectly owning or Controlling 10% or more
of any class of outstanding voting securities of such Person or (iii) any
officer, director, general partner, special limited partner or trustee of any
such Person described in clause (i) or (ii).

(b) “Agreement” has the meaning set forth in the Preamble.

(c) “Amended Charter” has the meaning set forth in the Recitals.

(d) “CD&R F&F Investor” has the meaning set forth in the Recitals.

(e) “CD&R Investment” has the meaning set forth in the Recitals.

(f) “CD&R Investor” has the meaning set forth in the Recitals.

(g) “CD&R Investor Group Member” has the meaning given to such term in the
Amended Charter.

(h) “CD&R Investor Parties” has the meaning set forth in the Recitals.

(i) “Claim” means, with respect to any Indemnitee, any claim by or against such
Indemnitee involving any Obligation with respect to which such Indemnitee may be
entitled to be indemnified by any member of the Company Group under this
Agreement.

(j) “Class A Common Stock” means the Class A common shares, par value $0.01 per
share, of the Company.

(k) “Class B Common Stock” means the Class B common shares, par value $0.01 per
share, of the Company.

(l) “CMH” has the meaning set forth in the Preamble.

(m) “Commission” means the United States Securities and Exchange Commission or
any successor entity thereto.

 

3



--------------------------------------------------------------------------------

(n) “Common Stock” means the Class A Common Stock and the Class B Common Stock,
including any shares of capital stock into which Common Stock may be converted
(as a result of recapitalization, share exchange or similar event) or are issued
with respect to Common Stock, including, without limitation, with respect to any
stock split or stock dividend, or a successor security.

(o) “Company” has the meaning set forth in the Preamble.

(p) “Company Entities” has the meaning set forth in the Preamble.

(q) “Company Group” means the Company and each of its Subsidiaries.

(r) “Control” of any Person means the power to direct the management and
policies of such Person (whether through the ownership of voting securities, by
contract, as trustee or executor, as general partner, or otherwise).

(s) “Determination” means a determination that either (i) there is a reasonable
basis for the conclusion that indemnification of an Indemnitee is proper in the
circumstances because such Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (ii) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required by applicable law and this Agreement in connection
with indemnification and the decision as to the applicable standard of conduct.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(u) “Expenses” means all attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees of experts, bonds,
witness fees, costs of collecting and producing documents, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements, costs or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in,
appealing or otherwise participating in a Proceeding.

(v) “Financing” has the meaning set forth in the Recitals.

(w) “Indemnifying Party” has the meaning set forth in Section 2(a).

 

4



--------------------------------------------------------------------------------

(x) “Indemnitee” means CMH and its Affiliates (other than any member of the
Company Group and S.C. Johnson & Son, Inc. and its Subsidiaries, including SNW),
their respective successors and assigns, and the respective directors, officers,
partners, members, employees, agents, advisors, consultants, representatives and
controlling persons (within the meaning of the Securities Act) of each of them,
or of their partners, members and controlling persons, and each other person who
is or becomes, at the request of CMH or its Permitted Transferees, a director or
an officer of any member of the Company Group, in each case irrespective of the
capacity in which such person acts. Notwithstanding the foregoing, a Johnson
Family Member shall be deemed to be an Indemnitee for purpose of this Agreement
solely with respect to (x) its capacity as a direct or indirect holder of CMH
capital stock or (y) his or her acting as an officer or director of the Company
or its Subsidiaries after the Closing.

(y) “Independent Legal Counsel” means an attorney or firm of attorneys competent
to render an opinion under the applicable law, selected in accordance with the
provisions of Section 4(e), that has not otherwise performed any services for
any member of the Company Group, for any Indemnitee or for any CD&R Investor
Group Member within the last three years (other than with respect to matters
concerning the rights of an Indemnitee under this Agreement or of other
indemnitees under indemnity agreements similar to this Agreement).

(z) “Initial Investment Agreement Offering” has the meaning set forth in the
Recitals.

(aa) “Investment Agreement” has the meaning set forth in the Recitals.

(bb) “JAMS Comprehensive Rules” has the meaning set forth in Section 7(a).

(cc) “JAMS Streamlined Rules” has the meaning set forth in Section 7(a).

(dd) “Johnson Family Member” has the meaning given to such term in the
Investment Agreement.

(ee) “Management Offering” has the meaning set forth in the Recitals.

(ff) “Notice of Advances” has the meaning set forth in Section 4(b).

(gg) “Notice of Claim” has the meaning set forth in Section 4(a).

(hh) “Notice of Payment” has the meaning set forth in Section 4(c).

(ii) “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive, consequential, special and exemplary
damages), fees, fines, penalties, amounts paid in settlement, costs and Expenses
(including without limitation interest, assessments and other charges in
connection therewith and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 

5



--------------------------------------------------------------------------------

(jj) “Offerings” means the Initial Investment Agreement Offering, any Management
Offering, any Redemption and any Subsequent Offering.

(kk) “Permitted Transferee” has the meaning given to such term in the
Stockholders Agreement.

(ll) “Person” means an individual, corporation, limited liability company,
limited or general partnership, trust or other entity, including a governmental
or political subdivision or an agency or instrumentality thereof.

(mm) “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

(nn) “Redemption” has the meaning set forth in the Recitals.

(oo) “Redemption Agreement” has the meaning set forth in the Recitals.

(pp) “Related Document” means any agreement, certificate, instrument or other
document to which any member of the Company Group may be a party or by which it
or any of its properties or assets may be bound or affected from time to time
relating in any way to the Transactions or any Offering or any of the
transactions contemplated thereby, including without limitation, in each case as
the same may be amended from time to time, (i) any registration statement filed
by or on behalf of any member of the Company Group with the Commission in
connection with the Transactions or any Offering, including all exhibits,
financial statements and schedules appended thereto, and any submissions to the
Commission in connection therewith, (ii) any prospectus, preliminary, final,
free writing or otherwise, included in such registration statements or otherwise
filed by or on behalf of any member of the Company Group in connection with the
Transactions or any Offering or used to offer or confirm sales of their
respective securities or instruments in any Offering, (iii) any private
placement or offering memorandum or circular, information statement or other
information or materials distributed by or on behalf of any member of the
Company Group or any placement agent or underwriter in connection with the
Transactions or any Offering, (iv) any federal, state or foreign securities law
or other governmental or regulatory filings or applications made in connection
with any Offering, the Transactions or any of the transactions contemplated
thereby, (v) any dealer-manager, underwriting, subscription, purchase,
stockholders, option or registration rights agreement or plan entered into or
adopted by any member of the Company Group in connection with the Transactions
or any Offering, (vi) any

 

6



--------------------------------------------------------------------------------

purchase, repurchase, redemption, recapitalization or reorganization or other
agreement entered into by any member of the Company Group in connection with the
Transactions or any Redemption, or (vii) any quarterly, annual or current
reports or other filing filed, furnished or supplementally provided by any
member of the Company Group with or to the Commission or any securities
exchange, including all exhibits, financial statements and schedules appended
thereto, and any submission to the Commission or any securities exchange in
connection therewith.

(qq) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(rr) “SNW” has the meaning set forth in the Recitals.

(ss) “Stockholders Agreement” has the meaning set forth in the Recitals.

(tt) “Subsequent Offerings” has the meaning set forth in the Recitals.

(uu) “Subsidiary” means each corporation or other Person in which a Person owns
or Controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

(vv) “Transactions” means the CD&R Investment, the Initial Investment Agreement
Offering, the Unilever Redemption, the Financing and the other transactions
contemplated by the Investment Agreement and Redemption Agreement.

(ww) “Unilever Redemption” has the meaning set forth in the Recitals.

(xx) “Unilever Warrant” has the meaning set forth in the Recitals.

2. Indemnification.

(a) Each of the Company Entities (each, an “Indemnifying Party” and
collectively, the “Indemnifying Parties”), jointly and severally, agrees to
indemnify, defend and hold harmless each Indemnitee:

(i) from and against any and all Obligations, whether incurred with respect to
third parties or otherwise, in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the Securities Act, the Exchange
Act or any other applicable securities or other laws, in connection with the
Unilever Redemption, the CD&R Investment, the Financing, any other Transactions,
any Offering, any Related Document or any of the transactions contemplated
thereby or (B) any other action or failure to act of any member of the Company
Group or any of their predecessors, whether such action or failure has occurred
or is yet to occur; and

 

7



--------------------------------------------------------------------------------

(ii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of incorporation of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of incorporation of
such Indemnifying Party), from and against any and all Obligations whether
incurred with respect to third parties or otherwise, in any way resulting from,
arising out of or in connection with, based upon or relating to (A) the fact
that such Indemnitee is or was a director or an officer of any member of the
Company Group or is or was serving at the request or for the benefit of such
corporation as a director, officer, member, employee or agent of or advisor or
consultant to another corporation, partnership, joint venture, trust or other
enterprise, (B) any breach or alleged breach by such Indemnitee of his or her
fiduciary duty as a director or an officer of any member of the Company Group or
(C) any payment or reimbursement by any Indemnitee, pursuant to indemnification
arrangements or otherwise, of any Obligations contemplated in the foregoing
clauses (A) or (B) of this Section 2(a)(ii);

in each case including but not limited to any and all fees, costs and Expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement; provided that no Indemnifying Party shall be
obligated to indemnify and hold harmless an Indemnitee under this Section 2(a)
in respect of a Claim determined by a court of competent jurisdiction in a final
nonappealable judgment to have resulted from such Indemnitee’s willful fraud.

(b) Without in any way limiting the foregoing Section 2(a), each of the
Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, or any allegation thereof, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Related Document or (iii) any omission or alleged omission to state in any
Related Document a material fact required to be stated therein or necessary to
make the statements therein not misleading. Notwithstanding the foregoing, the
Indemnifying Parties shall not be obligated to indemnify such Indemnitee from
and against any such Obligation to the extent that

 

8



--------------------------------------------------------------------------------

such Obligation arises out of or is based upon an untrue statement or omission
made in such Related Document in reliance upon and in conformity with written
information furnished to the Company Entities, as the case may be, in an
instrument duly executed by such Indemnitee and specifically stating that it is
for use in the preparation of such Related Document.

(c) Without limiting the foregoing, in the event that any Proceeding is
initiated by an Indemnitee or any member of the Company Group to enforce or
interpret this Agreement or any rights of such Indemnitee to indemnification or
advancement of Expenses (or related Obligations of such Indemnitee) under any
member of the Company Group’s certificate of incorporation or bylaws, any other
agreement to which Indemnitee and any member of the Company Group are party, any
vote of directors of any member of the Company Group, the Delaware General
Corporation Law, any other applicable law or any liability insurance policy, the
Indemnifying Parties shall indemnify such Indemnitee against all costs and
Expenses incurred by such Indemnitee or on such Indemnitee’s behalf in
connection with such Proceeding, whether or not such Indemnitee is successful in
such Proceeding, except to the extent that the Person presiding over such
Proceeding determines that (i) material assertions made by such Indemnitee in
such Proceeding were in bad faith or were frivolous or (ii) as a matter of
applicable law, such Expenses must be limited in proportion to the success
achieved by such Indemnitee in such Proceeding and the efforts required to
obtain that success, as determined by such presiding Person.

3. Contribution.

(a) If for any reason any Indemnifying Party is prohibited from fully
indemnifying any Indemnitee from any of the Obligations covered by such
indemnity, then the Indemnifying Parties, jointly and severally, shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each member of the Company Group, on the one hand, and such Indemnitee,
on the other, in connection with the state of facts giving rise to such
Obligation, (ii) if such Obligation results from, arises out of, is based upon
or relates to the Transactions or any Offering, the relative benefits received
by each member of the Company Group, on the one hand, and such Indemnitee, on
the other, from such Transaction or Offering and (iii) if required by applicable
law, any other relevant equitable considerations.

(b) If for any reason the indemnity specifically provided for in Section 2(b) is
unavailable or is insufficient to hold harmless any Indemnitee from any of the
Obligations covered by such indemnity, then the Indemnifying Parties, jointly
and severally, shall contribute to the amount paid or payable by such Indemnitee
as a result of such Obligation in such proportion as is appropriate to reflect
(i) the relative fault of each of the members of the Company Group, on the one
hand, and such Indemnitee, on the other, in

 

9



--------------------------------------------------------------------------------

connection with the information contained in or omitted from any Related
Document, which inclusion or omission resulted in the actual or alleged
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement therein, or which information is or is alleged to be untrue,
required to be stated therein or necessary to make the statements therein not
misleading, (ii) the relative benefits received by the members of the Company
Group, on the one hand, and such Indemnitee, on the other, from such Transaction
or Offering and (iii) if required by applicable law, any other relevant
equitable considerations.

(c) For purposes of Section 3(a), the relative fault of each member of the
Company Group, on the one hand, and of an Indemnitee, on the other, shall be
determined by reference to, among other things, their respective relative
intent, knowledge, access to information and opportunity to correct the state of
facts giving rise to such Obligation. For purposes of Section 3(b), the relative
fault of each member of the Company Group, on the one hand, and of an
Indemnitee, on the other, shall be determined by reference to, among other
things, (i) whether the included or omitted information relates to information
supplied by the members of the Company Group, on the one hand, or by such
Indemnitee, on the other, (ii) their respective relative intent, knowledge,
access to information and opportunity to correct such inaccuracy, breach,
default, untrue or alleged untrue statement, or omission or alleged omission,
and (iii) applicable law. For purposes of Section 3(a) or 3(b), the relative
benefits received by each member of the Company Group, on the one hand, and an
Indemnitee, on the other, shall be determined by weighing the direct monetary
proceeds to the Company Group, on the one hand, and such Indemnitee, on the
other, from such Transaction or Offering.

(d) The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) or 3(b) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in such respective Section. No
Indemnifying Party shall be liable under Section 3(a) or 3(b), as applicable,
for contribution to the amount paid or payable by any Indemnitee except to the
extent and under such circumstances such Indemnifying Party would have been
liable to indemnify, defend and hold harmless such Indemnitee under the
corresponding Section 2(a) or 2(b), as applicable, if such indemnity were
enforceable under applicable law. No Indemnitee shall be entitled to
contribution from any Indemnifying Party with respect to any Obligation covered
by the indemnity specifically provided for in Section 2(b) in the event that
such Indemnitee is finally determined to be guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such Obligation and the Indemnifying Parties are not guilty of
such fraudulent misrepresentation.

 

10



--------------------------------------------------------------------------------

4. Indemnification Procedures.

(a) Whenever any Indemnitee shall have actual knowledge of the assertion of a
Claim against it, CMH (acting on its own behalf or, if requested by any such
Indemnitee other than itself, on behalf of such Indemnitee) or such Indemnitee
shall notify the appropriate member of the Company Group in writing of the Claim
(a “Notice of Claim”) with reasonable promptness after such Indemnitee has such
knowledge relating to such Claim and has notified CMH thereof; provided the
failure or delay of CMH or such Indemnitee to give such Notice of Claim shall
not relieve any Indemnifying Party of its indemnification obligations under this
Agreement except to the extent that such omission results in a failure of actual
notice to it and it is materially injured as a result of the failure to give
such Notice of Claim. The Notice of Claim shall specify all material facts known
to CMH (or if given by such Indemnitee, such Indemnitee) relating to such Claim
and the monetary amount or an estimate of the monetary amount of the Obligation
involved if CMH (or if given by such Indemnitee, such Indemnitee) has knowledge
of such amount or a reasonable basis for making such an estimate. The
Indemnifying Parties shall, at their expense, undertake the defense of such
Claim with attorneys of their own choosing reasonably satisfactory in all
respects to CMH, subject to the right of CMH to undertake such defense as
hereinafter provided. CMH may participate in such defense with counsel of CMH’s
choosing at the expense of the Indemnifying Parties. In the event that the
Indemnifying Parties do not undertake the defense of the Claim within a
reasonable time after CMH (or if given by such Indemnitee, such Indemnitee) has
given the Notice of Claim, or in the event that CMH shall in good faith
determine that the defense of any Claim by the Indemnifying Parties is
inadequate or may conflict with the interest of any Indemnitee (including,
without limitation, Claims brought by or on behalf of any member of the Company
Group), CMH may, at the expense of the Indemnifying Parties and after giving
notice to the Indemnifying Parties of such action, undertake the defense of the
Claim and compromise or settle the Claim, all for the account of and at the risk
of the Indemnifying Parties. In the defense of any Claim against an Indemnitee,
no Indemnifying Party shall, except with the prior written consent of CMH,
consent to entry of any judgment or enter into any settlement that includes any
injunctive or other non-monetary relief or any payment of money by such
Indemnitee, or that does not include as an unconditional term thereof the giving
by the Person or Persons asserting such Claim to such Indemnitee of an
unconditional release from all liability on any of the matters that are the
subject of such Claim and an acknowledgement that such Indemnitee denies all
wrongdoing in connection with such matters. The Indemnifying Parties shall not
be obligated to indemnify an Indemnitee against amounts paid in settlement of a
Claim if such settlement is effected by such Indemnitee without the prior
consent of the Company (on behalf of all Indemnifying Parties), which shall not
be unreasonably withheld or delayed. In each case, CMH and each other Indemnitee
seeking indemnification hereunder will cooperate with the Indemnifying Parties,
so long as an Indemnifying Party is conducting the defense of the Claim, in the
preparation for and the prosecution of the defense of such Claim, including

 

11



--------------------------------------------------------------------------------

making available evidence within the control of CMH or such Indemnitee, as the
case may be, and persons needed as witnesses who are employed by CMH or such
Indemnitee, as the case may be, in each case as reasonably needed for such
defense and at cost, which cost, to the extent reasonably incurred, shall be
paid by the Indemnifying Parties.

(b) CMH shall notify the Indemnifying Parties in writing of the amount requested
for advances (a “Notice of Advances”). Each of the Indemnifying Parties, jointly
and severally, agrees to advance all reasonable Expenses incurred by CMH (acting
on its own behalf or, if requested by any such Indemnitee other than itself, on
behalf of such Indemnitee) or any Indemnitee in connection with any Claim (but
not for any Claim initiated or brought voluntarily by the Indemnitee other than
a Proceeding pursuant to Section 2(c)) in advance of the final disposition of
such Claim without regard to whether Indemnitee will ultimately be entitled to
be indemnified for such Expenses upon receipt of an undertaking by or on behalf
of CMH or such Indemnitee to repay amounts so advanced if it shall ultimately
and finally be determined, including through all challenges, if any, to the
award rendered therein, that CMH or such Indemnitee is not entitled to be
indemnified by any Indemnifying Party as authorized by this Agreement. Such
repayment undertaking shall be unsecured and shall not bear interest. No
Indemnifying Party shall impose on any Indemnitee additional conditions to
advancement or require from such Indemnitee additional undertakings regarding
repayment. The Indemnifying Parties shall make payment of such advances no later
than 10 days after the receipt of the Notice of Advances.

(c) CMH shall notify the Indemnifying Parties in writing of the amount of any
Claim actually paid by CMH or any Indemnitee on whose behalf CMH is acting (a
“Notice of Payment”). The amount of any Claim actually paid by CMH or such
Indemnitee shall bear simple interest at the rate equal to the JPMorgan Chase
Bank, N.A. prime rate as of the date of such payment plus 2% per annum, from the
date any Indemnifying Party receives the Notice of Payment to the date on which
any Indemnifying Party shall repay the amount of such Claim plus interest
thereon to CMH or such Indemnitee. The Indemnifying Parties shall make
indemnification payments to CMH no later than 30 days after receipt of the
Notice of Payment.

(d) Determination. The members of the Company Group intend that Indemnitee shall
be indemnified to the fullest extent permitted by law as provided in Section 2
and that no Determination shall be required in connection with such
indemnification. In no event shall a Determination be required in connection
with (i) indemnification of any Indemnitee other than a director or officer of
the Company Group in connection with a Claim against such Indemnitee acting in
such capacity (and then, only to the extent required by applicable law),
(ii) advancement of Expenses pursuant to Section 4(b), (iii) indemnification for
Expenses incurred as a witness, or (iv) any Claim or portion thereof with
respect to which an Indemnitee has been successful on the merits or otherwise.
Any decision that a Determination is required by law in connection with any
other indemnification of an Indemnitee, and any such Determination, shall be
made within 30 days after receipt of a Notice of Claim, as follows:

(i) except as provided under clause (ii) of this Section 4(d), (x) by a majority
vote of the directors of the Company who are designated pursuant to Sections
2.1(a)(iii) and (iv) of the Stockholders Agreement, even though less than a
quorum, or (y) if there are no such directors, or if such directors so direct,
by Independent Legal Counsel in a written opinion to the Indemnifying Party and
such Indemnitee; and

 

12



--------------------------------------------------------------------------------

(ii) if CMH and its Affiliates no longer have the right to appoint directors
pursuant to Section 2.1(a)(iv) of the Stockholders Agreement, by Independent
Legal Counsel in a written opinion to the Indemnifying Party (or its successor)
and such Indemnitee.

The Indemnifying Parties shall pay all expenses incurred by Indemnitee in
connection with any required Determination.

(e) Independent Legal Counsel. Independent Legal Counsel shall be selected by a
majority vote of the directors of the Company who are designated pursuant to
Sections 2.1(a)(iii) and (iv) of the Stockholders Agreement, even though less
than a quorum, and approved by CMH or an Indemnitee (which approval shall not be
unreasonably withheld or delayed); provided that if CMH and its Affiliates no
longer have the right to appoint directors pursuant to Section 2.1(a)(iv) of the
Stockholders Agreement, Independent Legal Counsel shall be selected by CMH or an
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed). The Indemnifying Parties shall pay the fees and expenses
of Independent Legal Counsel and indemnify Independent Legal Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
its engagement.

(f) Consequences of Determination; Remedies of Indemnitee. The Indemnifying
Parties shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
any Indemnifying Party does not make timely indemnification payments or advances
of expenses, CMH or an Indemnitee shall have the right to commence a Proceeding
to challenge such Adverse Determination and/or to require such Indemnifying
Party to make such payments or advances. Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding in
accordance with Section 2 and to have such Expenses advanced by the Company in
accordance with Section 4(b). If CMH or an Indemnitee fails to timely challenge
an Adverse Determination, or if CMH or an Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
in such Proceeding from which no appeal can be taken, then, to the extent and
only to the extent required by such Adverse Determination or final judgment, no
Indemnifying Party shall be obligated to indemnify or advance Expenses to such
Indemnitee under this Agreement.

 

13



--------------------------------------------------------------------------------

(g) Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any Person:

(i) It shall be a presumption that a Determination is not required.

(ii) It shall be a presumption that an Indemnitee has met the applicable
standard of conduct and that indemnification of such Indemnitee is proper in the
circumstances.

(iii) The burden of proof shall be on the Indemnifying Parties to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall only be overcome if the Indemnifying Parties establish that
there is no reasonable basis to support it.

(iv) The termination of any Proceeding by judgment, order, finding, award,
settlement (whether with or without court approval) or conviction, or upon
a plea of nolo contendere, or its equivalent, shall not create a presumption
that indemnification is not proper or that an Indemnitee did not meet the
applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

(v) Neither the failure of any Person or Persons to have made a Determination
nor an Adverse Determination by any Person or Persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 4(f) shall be de novo with respect to all determinations of
fact and law.

5. Certain Covenants. The rights of each Indemnitee to be indemnified under any
other agreement, document, certificate or instrument, by-law, insurance policy
or applicable law are independent of and in addition to any rights of such
Indemnitee to be indemnified under this Agreement, provided that to the extent
that an Indemnitee is entitled to be indemnified by the Indemnifying Parties
under this Agreement and by any other Indemnitee under any other agreement,
document, certificate, by-law or instrument, the obligations of the Indemnifying
Parties hereunder shall be primary, and the obligations of such other Indemnitee
secondary, and the Indemnifying Parties shall not be entitled to contribution or
indemnification from or subrogation against such other Indemnitee.
Notwithstanding the foregoing, any Indemnitee may choose to seek indemnification
from any potential source of indemnification

 

14



--------------------------------------------------------------------------------

regardless of whether such indemnitor is primary or secondary. An Indemnitee’s
election to seek advancement of indemnified sums from any secondary indemnifying
party will not limit the right of such Indemnitee, or any secondary indemnitor
proceeding under subrogation rights or otherwise, from seeking indemnification
from the Indemnifying Parties to the extent that the obligations of the
Indemnifying Parties are primary. The rights of each Indemnitee and the
obligations of each Indemnifying Party hereunder shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnitee.
Following the Transactions, each of the Company Entities, and each of their
corporate successors, shall implement and maintain in full force and effect any
and all corporate charter and by-law provisions that may be necessary or
appropriate to enable it to carry out its obligations hereunder to the fullest
extent permitted by applicable law, including without limitation a provision of
its certificate of incorporation (or comparable organizational document under
its jurisdiction of incorporation) eliminating liability of a director for
breach of fiduciary duty to the fullest extent permitted by applicable law, as
amended from time to time. So long as the Company or any other member of the
Company Group maintains liability insurance for any directors, officers,
employees or agents of any such person, the Indemnifying Parties shall ensure
that each Indemnitee serving in such capacity is covered by such insurance in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s and the Company Group’s
then current directors and officers. Further, after any Indemnitee no longer
serves as an officer or director of the Company for any reason, the Company will
use its commercially reasonable efforts to continue to cover such Indemnitee as
a named insured under the Company’s insurance policy or policies providing
directors’ and officers’ liability insurance for a period of time that shall
commence on the date of such termination and end on the date that is the sooner
of (a) six years after the date of such termination and (b) the date on which
the Company ceases to maintain an insurance policy providing directors’ and
officers’ liability insurance. No Indemnifying Party shall seek or agree to any
order of a court or other governmental authority that would prohibit or
otherwise interfere with the performance of any of the Indemnifying Parties’
advancement, indemnification and other obligations under this Agreement.

 

15



--------------------------------------------------------------------------------

6. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
prepaid and return receipt requested), telecopier, overnight courier or hand
delivery, as follows:

(a) If to any Company Entity, to:

JohnsonDiversey Holdings, Inc.

8310 16th Street

Sturtevant, WI 53177

Attention: General Counsel

Fax: (262) 631-4021

with a copy to (which shall not constitute notice):

Jones Day

77 West Wacker Drive

Chicago, IL 60601

Attention: Elizabeth C. Kitslaar, Esq.

Fax: (312) 782-8585

(b) If to CMH, to:

Commercial Markets Holdco, Inc.

c/o Johnson Keland Management, Inc.

555 Main Street, Suite 500

Racine, WI 53403-4616

Attention: President

Fax: (262) 260-6165

or to such other address or such other person as the Company Entities or CMH
shall have designated by notice to the other parties hereto. All communications
hereunder shall be effective upon receipt by the party to which they are
addressed. A copy of any notice or other communication given under this
Agreement shall also be given to:

McDermott Will & Emery LLP

227 W. Monroe Street

Chicago, Illinois 60606

Attention: William J. Butler, Esq.

                  Helen R. Friedli, P.C.

Fax: (312) 984-7700

7. Arbitration

(a) Any dispute, claim or controversy arising out of, relating to, or in
connection with this contract, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be finally determined by
arbitration. The arbitration shall be administered by JAMS. If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS

 

16



--------------------------------------------------------------------------------

Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties. If no disputed claim or counterclaim exceeds $250,000,
not including interest or attorneys’ fees, the JAMS Streamlined Arbitration
Rules and Procedures (“JAMS Streamlined Rules”) in effect at the time of the
arbitration shall govern the arbitration, except as they may be modified herein
or by mutual written agreement of the parties.

(b) The seat of the arbitration shall be New York, New York. The parties submit
to jurisdiction in the state and federal courts of the State of New York for the
limited purpose of enforcing this agreement to arbitrate.

(c) The arbitration shall be conducted by one neutral arbitrator unless the
parties agree otherwise. The parties agree to seek to reach agreement on the
identity of the arbitrator within 30 days after the initiation of arbitration.
If the parties are unable to reach agreement on the identity of the arbitrator
within such time, then the appointment of the arbitrator shall be made in
accordance with the process set forth in JAMS Comprehensive Rule 15.

(d) The arbitration award shall be in writing, state the reasons for the award,
and be final and binding on the parties. Subject to Section 2(c), the arbitrator
may, in the award, allocate all or part of the fees incurred in and costs of the
arbitration, including the fees of the arbitrator and the attorneys’ fees of the
prevailing party. Judgment on the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. Notwithstanding applicable state law, the arbitration and this agreement
to arbitrate shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1, et
seq.

(e) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding. The confidentiality obligations shall not apply (i) if disclosure is
required by law or applicable legal process, or in judicial or administrative
proceedings, or (ii) as far as disclosure is necessary to enforce the rights
arising out of the award.

8. Governing Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the law of the State of Delaware,
regardless of the law that might be applied under principles of conflict of laws
to the extent such principles would require or permit the application of the
laws of another jurisdiction.

 

17



--------------------------------------------------------------------------------

9. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

10. Successors; Binding Effect. Each Indemnifying Party will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to CMH and its counsel, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that such Indemnifying
Party would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of each party hereto
and its successors and permitted assigns, and each other Indemnitee, but neither
this Agreement nor any right, interest or obligation hereunder shall be
assigned, whether by operation of law or otherwise, by the Company Entities
without the prior written consent of CMH. Insofar as any Indemnitee transfers
all or substantially all of its assets to a third party, such third party shall
thereupon be deemed an additional Indemnitee for all purposes of this Agreement,
with the same effect as if it were a signatory to this Agreement in such
capacity.

11. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or remedy
hereunder upon any Person other than each of the parties hereto and their
respective successors and permitted assigns and each other Indemnitee (each of
whom is an intended third party beneficiary of this Agreement). No amendment,
modification, supplement or discharge of this Agreement, and no waiver hereunder
shall be valid and binding unless set forth in writing and duly executed by the
party or other Indemnitee against whom enforcement of the amendment,
modification, supplement or discharge is sought. Neither the waiver by any of
the parties hereto or any other Indemnitee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any party hereto or any
other Indemnitee on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder. The rights, indemnities and remedies herein provided are cumulative
and are not exclusive of any rights, indemnities or remedies that any party or
other Indemnitee may otherwise have by contract, at law or in equity or
otherwise, provided that (i) to the extent that any Indemnitee is entitled to be
indemnified by any member of the Company Group and by any other Indemnitee or
any insurer under a policy procured by any Indemnitee, the obligations of the
members of the Company Group hereunder shall be primary and the obligations of
such other

 

18



--------------------------------------------------------------------------------

Indemnitee or insurer secondary, and (ii) no member of the Company Group shall
be entitled to contribution or indemnification from or subrogation against such
other Indemnitee or insurer. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[The remainder of this page has been left blank intentionally.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

COMMERCIAL MARKETS HOLDCO, INC. By:  

/s/    S. Curtis Johnson

  Name:   S. Curtis Johnson   Title:   Chairman JOHNSONDIVERSEY HOLDINGS, INC.
By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer

JOHNSONDIVERSEY, INC. By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer